Citation Nr: 1646331	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  14-12 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's right ankle sprain residuals.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left ankle ligamentous injury residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1977 to September 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the St. Louis, Missouri, Regional Office (RO) which, in pertinent part, denied increased disability evaluations for both the Veteran's right ankle sprain residuals and his left ankle ligamentous injury residuals.  In March 2014, the RO increased the evaluation for the Veteran's right ankle sprain residuals from 10 to 20 percent and effectuated the award as of September 1, 2011.  In November 2015, the Board, in pertinent part, denied evaluations in excess of 20 percent for both the Veteran's right ankle sprain residuals and his left ankle ligamentous injury residuals.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In June 2016, the Court granted the Parties' Joint Motion for Partial Remand (JMPR); vacated that portion of the November 2015 Board decision which denied increased evaluations for the Veteran's right ankle sprain residuals and his left ankle ligamentous injury residuals; and remanded the issues to the Board for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board observes that several issues were remanded by the Board at the time of its November 2015 decision and have not yet been recertified to the Board for review.  Therefore, they are not currently before the Board and will not be addressed below.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Parties' JMPR determined that it was "not clear whether the Board properly applied 38 C.F.R. §§ 4.40 and 4.45 to its analysis of Appellant's entitlement to an increased schedular rating and/or referral for extraschedular consideration" and the "Board failed to address, however, the December 2012 VA examiner's finding that Appellant's use of a cane was "regular" rather than "occasional" and that "[h]is ankles are the main reasons he uses the cane but he also uses it when his back flares up."  

The Board observes that the Veteran was last afforded a VA examination which addressed his ankles in December 2012, some four years ago.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board has no discretion and must remand the instant appeal for compliance with the Court's June 2016 Order granting the Parties' JMPR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the JMR); Harris v. Derwinski, 1 Vet. App. 180 (1991).  
 
Clinical documentation dated after March 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims .  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected right ankle and left ankle disabilities after March 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after March 2016.  

3.  Schedule the Veteran for a VA orthopedic examination conducted in order to determine the current nature and severity of his right ankle sprain residuals and his left ankle ligamentous injury residuals.  The examiner should express an opinion as to the impact of the Veteran's right ankle and left ankle disorders upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues of entitlement to an evaluation in excess of 20 percent for the Veteran's right ankle sprain residuals and an evaluation in excess of 20 percent for his left ankle ligamentous injury residuals.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

